Exhibit 10.1




PARTICIPATION AGREEMENT

BETWEEN

ENTEK GRB LLC

AS FARMEE,

AND

NEW FRONTIER ENERGY, INC.,

AS FARMOR

DATED AS OF AUGUST 10, 2009

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

Article I. DEFINITIONS

1

Section 1.1

Certain Defined Terms

1

Article II. ASSET PURCHASE; CERTAIN COVENANTS

6

Section 2.1

Initial Asset Purchase

6

Section 2.2

Optional Asset Purchase

7

Section 2.3

Restrictions on NFEI’s Operations

7

Section 2.4

Stull Ranch Settlement

7

Section 2.5

Third Party Preferential Rights and Consents

8

Section 2.6

Permitted Encumbrances

9

Article III. CERTAIN OPERATING EXPENSES

9

Section 3.1

Operating Expenses

9

Article IV. RIGHT TO EARN; DEVELOPMENT PHASES

9

Section 4.1

Grant of Right to Earn

9

Section 4.2

Phase I Development

9

Section 4.3

Phase II Development

10

Section 4.4

Phase III Development

11

Section 4.5

Acceleration

12

Section 4.6

Accounting True-Up

13

Article V. FORM OF ASSIGNMENT

13

Section 5.1

Form of Assignment

13

Article VI. NFEI’S REPRESENTATIONS AND WARRANTIES

13

Section 6.1

NFEI’s Representations and Warranties

13

Section 6.2

Disclaimer of Representations and Warranties

18

Article VII. ENTEK’S REPRESENTATIONS AND WARRANTIES

18

Section 7.1

Entek’s Representations and Warranties

18

Section 7.2

Disclaimer of Additional Warranties

19

Article VIII. OPERATING COMMITTEE

19

Section 8.1

Operating Committee

19

Section 8.2

Committee Membership

20

Section 8.3

Committee Meetings

20

Section 8.4

Committee Action Without Meeting

20

Section 8.5

Minutes of Committee Meetings

20

Section 8.6

Development of Work Program

21

Section 8.7

Non-consent

21

Section 8.8

Operations

21

Section 8.9

Audit Rights

22

Section 8.10

Accounts

22

Section 8.11

NFEI Board Meetings

22

Article IX. AREA OF MUTUAL INTEREST AND PREFERENTIAL RIGHT

23

Section 9.1

Area of Mutual Interest

23

Section 9.2

Preferential Right

24

Article X. DUE DILIGENCE REVIEW OF THE PROPERTIES

24

Section 10.1

No Further Due Diligence

24

Section 10.2

Inspection of Records

25

i

--------------------------------------------------------------------------------



 

 

 

Section 10.3

Physical Inspection of the Underlying Leases

25

Section 10.4

Notice of Claims

25

Section 10.5

Confidentiality

25

Article XI. MUTUAL INDEMNITIES

26

Section 11.1

Mutual Indemnities

26

Article XII. FORCE MAJEURE

26

Section 12.1

Force Majeure

26

Article XIII. NOTICES

26

Section 13.1

Notices

26

Article XIV. TERMINATION

27

Section 14.1

Termination

27

Article XV. MISCELLANEOUS

28

Section 15.1

Waiver of Consequential and Punitive Damages

28

Section 15.2

Insurance

28

Section 15.3

No Partnership

28

Section 15.4

Further Assurances

28

Section 15.5

Parties Bear Own Expenses

28

Section 15.6

Public Announcements

28

Section 15.7

Waiver

28

Section 15.8

Governing Law; Venue

29

Section 15.9

Joint Preparation

29

Section 15.10

Severance of Invalid Provisions

29

Section 15.11

Modifications

29

Section 15.12

Priority of Agreement

29

Section 15.13

Headings

29

Section 15.14

Exhibits

30

Section 15.15

Interpretation

30

Section 15.16

Counterpart Execution.

30

Section 15.17

Entirety

30

Section 15.18

Survival

30

Section 15.19

Successors and Assigns

30

Section 15.20

Third-Party Beneficiaries

30


 

 

 

EXHIBITS AND SCHEDULES

 

 

 

 

Exhibit A

Underlying Leases

 

Exhibit AA

Prospect Area

 

Exhibit B

Excluded Assets

 

Exhibit C

Focus Ranch Unit Agreement

 

Exhibit D

Focus Ranch Unit Operating Agreement

 

Exhibit E

Fly Creek Operating Agreement

 

Exhibit F

Permitted Encumbrances

 

Exhibit G

Stull Ranch Settlement Agreement

 

Exhibit H

Energy Investment Litigation Materials

 

Exhibit I

Closed Leases

 

Exhibit J

Clayton Williams Farmout Agreement

 

ii

--------------------------------------------------------------------------------



 

 

Exhibit K

SDG Note

Exhibit L

[Intentionally Omitted.]

Exhibit M

Form of Assignment


 

 

Schedule 6.1(i)

Missed Rentals

Schedule 6.1(j)

Claims and Litigation

Schedule 6.1(l)

Preferential Rights

Schedule 6.1(n)

Partnership Interests

Schedule 6.1(p)

Partnership Liabilities

Schedule 6.1(t)

NFEI Liabilities

iii

--------------------------------------------------------------------------------



PARTICIPATION AGREEMENT

          This PARTICIPATION AGREEMENT (“Agreement”) is dated August 10, 2009
(the “Effective Date”), and is between ENTEK GRB LLC, a Delaware limited
liability company (“Entek”), and NEW FRONTIER ENERGY, INC., a Colorado
corporation (“NFEI”). Each of Entek and NFEI is sometimes referred to herein as
a “Party” and they are sometimes collectively referred to herein as the
“Parties.”

W I T N E S S E T H

          WHEREAS NFEI has acquired leasehold interests in and to certain oil
and gas leases, coal bed methane leases, and mineral fee interests, covering
approximately 66,000 gross acres of land within the Prospect Area (as defined
herein), that are more particularly described in those leases listed in Exhibit
A attached hereto and made a part hereof (hereinafter the “Underlying Leases”);
and

          WHEREAS Entek desires the right to participate in the development of
the Underlying Leases in order to earn up to 55% of NFEI’s interest in the
Underlying Leases in accordance with the terms and conditions of this Agreement.

          NOW, THEREFORE, in consideration of the mutual covenants herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Entek and NFEI hereby agree as follows:

ARTICLE I.
DEFINITIONS

          Section 1.1 Certain Defined Terms. As used in this Agreement, each of
the following terms has the meaning provided below:

                    (a) “Accounting Consultant” means an accounting or financial
consultant engaged by NFEI, and approved by Entek in its sole discretion, to
provide services with respect to accounting matters relating to the Work
Program.

                    (b) “Accounting Quarter” means each of the respective
three-month periods ending May 31, August 31, November 30, and February 28 (or,
if applicable, February 29) of each year.

                    (c) “Additional Asset Purchase” has the meaning provided in
Section 2.2.

                    (d) “Additional Interest” has the meaning provided in
Section 9.1(b).

                    (e) “Agreement” has the meaning provided in the preamble
above.

                    (f) “AMI” has the meaning provided in Section 9.1(a).

                    (g) “Arbitrator’s Award” has the meaning provided in Section
2.4.

1

--------------------------------------------------------------------------------



                    (h) “Area of Mutual Interest” has the meaning provided in
Section 9.1(a).

                    (i) “Assignment” has the meaning provided in Section 5.1.

                    (j) “Claims” means any and all direct or indirect, demands,
claims, notices of violation, notices of probable violation, filings,
investigations, administrative proceedings, actions, causes of action, suits,
and other legal proceedings, judgments, assessments, damages, deficiencies,
taxes, penalties, fines, obligations, responsibilities, liabilities, payments,
charges, costs, and expenses (including without limitation costs and expenses of
operating the Underlying Properties) of any kind or character (whether known or
unknown, fixed or unfixed, conditional or unconditional, based on negligence,
strict liability, breach of representation, warranty or agreement, or otherwise,
choate or inchoate, liquidated or unliquidated, secured or unsecured, accrued,
absolute, contingent, or otherwise), including without limitation penalties and
interest on any amount payable as a result of any of the foregoing, any legal or
other costs and expenses incurred in connection with investigating or defending
any Claim, and all amounts paid in settlement of Claims.

                    (k) “Clayton Williams” means Clayton Williams Energy, Inc.

                    (l) “Clayton Williams Farmout Agreement” means that certain
Farmout Agreement, dated September 1, 2008, between Clayton Williams and NFEI, a
true and correct copy of which is attached to this Agreement as Exhibit “J.”

                    (m) “Committee” has the meaning provided in Section 8.1.

                    (n) “Defensible Title” means, with respect to the Underlying
Leases, such title and ownership by NFEI that (a) entitles NFEI to receive and
retain, without reduction, suspension or termination, not less than the Net
Revenue Interest percentage set forth in Exhibit “A” of all hydrocarbons
produced, saved and marketed from the Underlying Leases; (b) obligates NFEI to
bear not greater than the Working Interest percentage set forth in Exhibit “A”
of the costs and expenses relating to the maintenance, development and operation
of the Underlying Leases (unless there is a corresponding increase in Net
Revenue Interest); and (c) is free and clear of all liens, Claims and
encumbrances, except Permitted Encumbrances.

                    (o) “Effective Date” has the meaning provided in the
preamble above.

                    (p) “Entek” has the meaning provided in the preamble above.

                    (q) “Excluded Assets” means the wells, facilities and other
property to described on Exhibit “B” attached hereto, which shall be retained by
NFEI and in which Entek shall not earn an interest pursuant to hereto.

                    (r) “Fly Creek Operating Agreement” means that certain
operating agreement, dated February 28, 2003, between Cedar Ridge LLC, as
operator, and the non-operators party thereto, a copy of which is attached as
Exhibit “E” hereto.

2

--------------------------------------------------------------------------------



                    (s) “Focus Ranch Unit” means that certain unit covering
approximately 38,695 gross acres in Routt County, Colorado, as more fully
described in the Focus Ranch Unit Agreement.

                    (t) “Focus Ranch Unit Agreement” means that certain Unit
Agreement, dated August 6, 1999, between Stone and Wolf, LLC, et al, relating to
the Focus Ranch Unit, a copy of which is attached as Exhibit “C” hereto.

                    (u) “Focus Ranch Unit Operating Agreement” means that
certain operating agreement, dated August 6, 1999, between Stone and Wolf, LLC,
as operator, and the non-operators party thereto, relating to the operation of
the Focus Ranch Unit, a copy of which is attached as Exhibit “D” hereto.

                    (v) “Force Majeure” has the meaning provided in Section
12.1.

                    (w) “Initial Assignment” has the meaning provided in Section
2.1.

                    (x) “Net Proceeds” means the proceeds received by the
Parties from the sale of hydrocarbons produced from the Subject Assets less (i)
severance, production, and other taxes payable out of or measured by production,
and (ii) all royalties, overriding royalties, production payments and other
similar interests payable out of or measured by production, to the extent such
interests are in effect as of the Effective Date or, if created after the
Effective Date, are mutually agreed to by the Parties.

                    (y) “Net Revenue Interest” means that share of hydrocarbons
produced from or allocated to a particular Lease, unit or Well (or the share of
revenues received from the sale of hydrocarbons from or allocated to a
particular Lease, unit or Well) that a party is entitled to receive by virtue of
its ownership of such Lease, unit or Well after deducting any hydrocarbons or
proceeds or revenues allocable to any royalty interest, overriding royalty
interest, production payment, net profits interest or other similar interest,
other than taxes, that constitutes a burden on such interest or is measured by
or payable out of the production of hydrocarbons or the proceeds realized from
the sale or other disposition thereof.

                    (z) “NFEI” has the meaning provided in the preamble above.

                    (aa) “NFEI Insolvency” means cash reserves plus the expected
cash flow to be received in the next Accounting Quarter is insufficient to
discharge NFEI’s debts and other obligations which shall come due in the next
Accounting Quarter. For the purposes of this definition, NFEI’s expected cash
flow to be received in the next Accounting Quarter shall be presumed to be equal
to the cash flow produced by NFEI in the current Accounting Quarter unless
either Party can demonstrate a reasonable basis for a change in anticipated cash
flow. For the purposes of this definition, any potential dividends payable on
preferred stock shall not be included in the calculation of NFEI’s debts and
obligations.

3

--------------------------------------------------------------------------------



                    (bb) “Operating Expenses” means any items defined as
“Operating Expenses” in the Focus Ranch Unit Operating Agreement and such other
operating expenses as may be approved by the Committee as provided in Section
8.1.

                    (cc) “Party” and “Parties” has the meaning provided in the
preamble above.

                    (dd) “Partnership Agreement” has the meaning provided in
Section 6.1(n).

                    (ee) “Partnership Interests” has the meaning provided in
Section 6.1(n).

                    (ff) “Permitted Encumbrances” means the following:

                              (i) Liens for current taxes or assessments not yet
delinquent or, if delinquent, being contested in good faith by appropriate
actions diligently pursued;

                              (ii) Materialmen’s, mechanic’s, repairman’s,
employee’s, contractor’s, operator’s and other similar liens or charges arising
in the ordinary course of business (i) foreclosure of which is barred by
applicable limitations periods, or (ii) for amounts not yet delinquent
(including any amounts being withheld as provided by law), or if delinquent,
being contested in good faith by appropriate actions diligently pursued;
provided that the assigning Party takes such steps as may be reasonably required
to ensure that such liens or charges do not result in the foreclosure on the
affected Underlying Lease;

                              (iii) All rights to consent by, required notices
to, filings with, or other actions by governmental authorities in connection
with the transfer of the Underlying Leases or any portion thereof;

                              (iv) All rights reserved to or vested in any
governmental authorities to control or regulate any of the Underlying Leases in
any manner and all obligations and duties under all applicable laws, rules and
orders of any such governmental authorities or under any franchise, grant,
license or permit issued by any such governmental authorities;

                              (v) The leases, unit agreements, pooling
agreements, operating agreements, production sales contracts, and other
contracts, agreements and instruments applicable to the Underlying Leases
identified on Exhibit “F”;

                              (vi) Easements, rights-of-way, servitudes,
permits, surface leases, surface use and/or right-of-way agreements, licenses,
and other rights relating to or restricting surface operations which do not
materially detract from the value of or materially interfere with the use or
ownership of the Underlying Leases subject thereto or affected thereby;

4

--------------------------------------------------------------------------------



                              (vii) Production Payment in favor of Clayton
Williams pursuant to the Clayton Williams Farmout Agreement, in the amount of
Two Million and No/100 Dollars ($2,000,000.00), payable out of the net proceeds
of the Focus Ranch 12-1 well, Focus Ranch 3-1, or any other well drilled on the
Focus Ranch Unit; and

                              (viii) Liens and security interests covering the
Slater Dome Gathering System to secure NFEI’s obligations under the Note
attached as Exhibit “K.”

                    (gg) “Phase” has the meaning provided in Section 4.1.

                    (hh) “Phase I” has the meaning provided in Section 4.2.

                    (ii) “Phase I Interest” has the meaning provided in Section
4.2.

                    (jj) “Phase I Threshold Amount” has the meaning provided in
Section 4.2.

                    (kk) “Phase II” has the meaning provided in Section 4.3(a).

                    (ll) “Phase II Interest” has the meaning provided in Section
4.3(a).

                    (mm) “Phase II Threshold” has the meaning provided in
Section 4.3(c).

                    (nn) “Phase II Funding Shortfall Amount” has the meaning
provided in Section 4.3(c).

                    (oo) “Phase III” has the meaning provided in Section 4.4(a).

                    (pp) “Phase III Funding Shortfall Amount” has the meaning
provided in Section 4.4(c).

                    (qq) “Phase III Interest” has the meaning provided in
Section 4.4(c).

                    (rr) “Phase III Threshold” has the meaning provided in
Section 4.4(c).

                    (ss) “Prospect Area” means an area consisting of the lands,
located in Colorado, Wyoming, and Utah, and included within the outline on the
map as Exhibit “AA” hereto. The only depth restriction applied to the Prospect
Area shall be those, if any, contained in the applicable Underlying Leases, and
in leases hereafter acquired pursuant to this Agreement.

                    (tt) “Qualifying Development Expenditures” means such
expenses that are (a) set forth in an Authority for Expenditure approved by the
Committee or otherwise approved or ratified by the Committee; and (b) actually
incurred and paid. For the purpose of this definition, payment of any expense by
an instrument which is jointly executed by the Parties shall be deemed a
ratification of such expense unless contemporaneously stated otherwise in
writing. Such costs shall not include any Non-Consent operations conducted by
Entek pursuant to Section 8.7.

5

--------------------------------------------------------------------------------



                    (uu) “Segregated Account” has the meaning provided in
Section 4.2.

                    (vv) “Slater Dome Gathering, LLLP” or “SDG” means that
certain Colorado limited liability partnership that owns the Slater Dome
Gathering System.

                    (ww) “Slater Dome Gathering System” means that certain six
inch (6”) gas gathering line that connects from the compressor station near the
CF&I well in the Slater Dome Field to the Slater Dome Tap 344, connecting to the
natural gas pipeline owned by Questar at Baggs, Wyoming.

                    (xx) “Stull Ranch Account” has the meaning provided in
Section 2.4.

                    (yy) “Stull Ranch Settlement Agreement” means that certain
Settlement Agreement between Stull Ranches, LLC, on the one hand, and NFEI and
Clayton Williams, on the other hand, a copy of which is attached as Exhibit “G”
hereto.

                    (zz) “Subject Assets” means (i) the interests in the
Underlying Leases that NFEI owned as of the Effective Date, together with the
wells, gathering systems, facilities, equipment, rights-of-way, easements,
permits, licenses, contracts, agreements, and other real or personal property
located thereon or used in connection therewith, save and except for the
Excluded Assets, if any; and (ii) the Partnership Interests in SDG owned by
NFEI, as of the Effective Date.

                    (aaa) “Underlying Leases” has the meaning provided in the
recitals above.

                    (bbb) “Working Interest” means an interest in property that
entitles the owner of that interest to share in the mineral production from the
property after the payment of costs and royalties and obligates it to bear a
share of the costs, expenses, burdens, and obligations attributable to the
property.

                    (ccc) “Work Program” means the business plans and budgets
for the proposed expenditures to be determined by the Operating Committee for
each Phase. The Work Program shall set out the projects to be conducted
hereunder, the drilling program for each such project, the cash requirements for
each project and the overall cash requirements for all of the projects.

ARTICLE II.
ASSET PURCHASE; CERTAIN COVENANTS

          Section 2.1 Initial Asset Purchase. Contemporaneously with the
execution of this Agreement, Entek shall purchase from NFEI, and NFEI shall sell
and assign to Entek, an undivided 4.0625% interest in and to the Subject Assets
(the “Initial Asset Purchase”). The purchase price for the Initial Asset
Purchase shall be One Million and No/100 Dollars ($1,000,000.00), payable by
Entek by wire transfer of immediately available funds, contemporaneously with
the execution of this Agreement. Contemporaneously with the execution of this
Agreement, NFEI shall execute, acknowledge, and deliver to Entek an assignment,
in the form of Exhibit “M” attached hereto, of an undivided 20.3125% interest in
the Subject Assets (the “Initial Assignment”), representing the Initial Asset
Purchase and the Phase I Interest.

6

--------------------------------------------------------------------------------



          Section 2.2 Optional Asset Purchase. In the event that, within one
hundred and eighty (180) days after the Effective Date, Entek believes in good
faith that there exists a danger of an NFEI Insolvency, Entek shall have the
option, but not the obligation, to purchase an additional 8.125% undivided
interest in the Subject Assets (the “Additional Asset Purchase”) for a purchase
price of One Million and No/100 Dollars ($1,000,000.00). Entek shall exercise
such option upon written notice delivered to NFEI no earlier than thirty (30)
days after the Effective Date and no later than 180 days after the Effective
Date. At the conclusion of the 180 day period described herein Entek shall have
no right to purchase any interest from NFEI under this Section. Closing of such
additional purchase shall occur within ten (10) days after NFEI’s receipt of
Entek’s notice. At closing, Entek shall deliver the purchase price for the
Additional Asset Purchase, by wire transfer of immediately available funds, and
NFEI shall deliver to Entek an assignment thereof, in the form of Exhibit “M”
attached hereto. Further, in the event Entek exercises such option then, (i) the
Phase III Threshold shall be reduced to Two Million Five Hundred Thirty Eight
Thousand Five Hundred Dollars ($2,538,500.00), and (ii) the Phase III Interest
shall be reduced to an undivided 10.3125% interest in the Subject Assets.

          Section 2.3 Restrictions on NFEI’s Operations. Until the earliest to
occur of (i) NFEI providing documentation to Entek evidencing that NFEI has
secured a non-debt third party investment in NFEI of at least One Million and
No/100 Dollars ($1,000,000.00); (ii) NFEI demonstrating to Entek’s reasonable
satisfaction that an NFEI Insolvency is not reasonably foreseeable within 180
days, or (iii) NFEI has positive cash flow of at least Seventy-Five Thousand and
No/100 Dollars ($75,000.00) for two consecutive months and cash reserves
exceeding NEFI’s obligations due and payable during the succeeding three (3)
month period (which obligations shall not include any potential dividends
payable on preferred stock) by at least Two Hundred and Fifty Thousand and
No/100 Dollars ($250,000.00), NFEI shall not, without Entek’s prior written
consent, engage, directly or indirectly through any affiliate, in any business
other than the business of oil and gas exploration, development, production,
gathering and transportation in the Prospect Area. Notwithstanding the
foregoing, Entek shall not withhold such consent if NFEI demonstrates to Entek’s
reasonable satisfaction that NFEI has secured from third parties sufficient
non-debt funding for working capital sufficient to reasonably support such new
business during the term of this Agreement.

          Section 2.4 Stull Ranch Settlement. Prior to the execution of this
Agreement, NFEI shall cause Mr. Samyak Veera, or such other third party as may
be arranged by NFEI, to deposit Five Hundred Thousand and No/100 Dollars
($500,000.00) into an NFEI-owned segregated bank account at a bank reasonably
acceptable to Entek (the “Stull Ranch Account”). Funds deposited into the Stull
Ranch Account shall not be commingled with other NFEI funds, and all
disbursements from the Stull Ranch Account shall require the signatures of at
least two persons, one of whom shall be an officer or other designated
representative of NFEI, and the other of whom shall be the Accounting
Consultant. Such deposit shall not be a debt of NFEI. In the event NFEI has
insufficient funds available, without giving rise to an NFEI Insolvency, to
satisfy NFEI’s share of the arbitrator’s award in the arbitration conducted
pursuant to the Stull Ranch Settlement Agreement (the “Arbitrator’s Award”), and
either Stull Ranches, LLC or Clayton Williams obtains the entry of a judgment
entitling either party to collection of the Arbitrator’s Award from NFEI, and
such judgment remains unsatisfied for sixty (60) days or longer, then NFEI shall
draw upon the funds in the Stull Ranch Account to satisfy the balance of the
Arbitrator’s Award. The amounts held in the Stull Ranch Account shall be
released to the depositor thereof upon the occurrence of (i) NFEI provides
documentation to Entek evidencing that NFEI has secured a non-debt third party
investment in NFEI of at least One Million and No/100 Dollars ($1,000,000.00);
or (ii) NFEI demonstrates to Entek’s reasonable satisfaction that, upon
satisfaction of the Arbitrator’s Award, an NFEI Insolvency is not reasonably
foreseeable within 180 days.

7

--------------------------------------------------------------------------------



          Section 2.5 Third Party Preferential Rights and Consents.

                    (a) As set forth in Schedule 6.1(l), NFEI has informed Entek
of the existence of certain preferential purchase rights held by third parties
under the Fly Creek Operating Agreement and the SDG Partnership Agreement. NFEI
shall defend, indemnify and hold harmless Entek and its affiliates, and their
respective directors, officers, agents, and employees, from, and shall promptly
pay the amount of any damages arising from or in connection with, any Claims
arising from or relating to such preferential purchase rights, insofar as they
may be applicable to the transactions contemplated herein. Within five (5)
business days following the Effective Date, NEFI shall deliver notices of this
Agreement to the holders of such preferential purchase rights, such notices to
be in form and substance reasonably satisfactory to Entek. Provided that NFEI
timely delivers preferential right notices as provided above, if the holder of a
preferential purchase right timely exercises such preferential purchase right in
accordance with the terms of the applicable agreement creating such right, then
NFEI shall provide notice of such exercise to Entek, and the following shall
occur: (a) Within five (5) business days after receipt of such notice, (i) Entek
shall deliver to NFEI reassignments of all right, title and interest in the
Subject Assets, free and clear of all liens, Claims and encumbrances arising by,
through or under Entek, and (ii) NFEI shall refund to Entek the purchase price
for the Initial Asset Purchase, the Phase I Threshold Amount, and any other
amounts paid by Entek to, or on behalf of, NFEI pursuant to this Agreement; and
(b) this Agreement shall terminate; provided, however, that the indemnity set
forth in this Section 2.5 shall survive such termination

                    (b) Promptly after the Effective Date, NFEI shall use
commercially reasonable efforts to obtain the consent of the Class A Limited
Partners, as defined in the Partnership Agreement, to NFEI’s assignment of a
portion of its General Partner interest in SDG to Entek. NFEI shall defend,
indemnify and hold harmless Entek and its affiliates, and their respective
directors, officers, agents, and employees, from, and shall promptly pay the
amount of any damages arising from or in connection with, any Claims arising
from or relating to such consent, or the failure to obtain same, insofar as it
may be applicable to the transactions contemplated herein.

8

--------------------------------------------------------------------------------



          Section 2.6 Permitted Encumbrances. Exhibit “F” sets forth certain
incomplete descriptions of rights-of-way and surface agreements that encumber
the Subject Assets. NFEI agrees that, within ten (10) days after the Effective
Date, it will furnish an amended Exhibit “F” setting forth more detailed
descriptions of such instruments, which amended Exhibit “F” shall be in form and
substance acceptable to Entek in its sole discretion. Exhibit “F” also describes
certain liens that encumber certain of the Subject Assets. The Parties agree
that such liens shall be Permitted Encumbrances only to the extent NFEI causes
them to be promptly discharged and released after the Effective Date; provided
that NFEI shall retain the right to dispute any of such liens in good faith by
appropriate proceedings, and further provided that NFEI shall defend, defend,
indemnify and hold harmless Entek and its affiliates, and their respective
directors, officers, agents, and employees, from, and shall promptly pay the
amount of any damages sustained by Entek, arising from or in connection with,
such liens.

ARTICLE III.
CERTAIN OPERATING EXPENSES

          Section 3.1 Operating Expenses. Upon execution of this Agreement, all
Operating Expenses shall be paid out of the Parties’ Net Proceeds from the
Underlying Leases. In the event there are not sufficient Net Proceeds to pay for
all Operating Expenses, then, subject to the other terms hereof, Entek shall be
solely responsible for the payment of the remaining Operating Expenses through
the conclusion of each development Phase in which Entek elects to participate,
as provided in Article IV. Any amounts so paid by Entek shall be deemed
Qualifying Development Expenditures. After the conclusion of the last such
Phase, each Party shall be responsible for any Operating Expenses in proportion
to its Working Interest in the Underlying Leases. Each Party shall be entitled
to receive, on a monthly basis, all Net Proceeds attributable to its Working
Interest in the Underlying Leases to the extent such Net Proceeds received in
such month exceed the Party’s proportionate share of Operating Expenses for such
month. The Operating Expenses shall be reviewed by the Committee, in good faith,
on a quarterly basis.

ARTICLE IV.
RIGHT TO EARN; DEVELOPMENT PHASES

          Section 4.1 Grant of Right to Earn. Subject to the terms and
provisions hereof, NFEI grants to Entek the right to participate in the
exploration and development of the Underlying Leases, and the right to earn
assignments of interests therein, as provided hereunder. Exploration and
development of the Prospect Area shall be conducted in three (3) phases (each, a
“Phase”), as provided herein.

          Section 4.2 Phase I Development. As used herein and subject to Section
4.5 and Section 12.1, “Phase I” means the period between the Effective Date and
the first anniversary of the Effective Date. Contemporaneously with the
execution of this Agreement, Entek shall pay to NFEI, by wire transfer of
immediately available funds, the sum of Three Million and No/100 Dollars
($3,000,000.00) (the “Phase I Threshold Amount”) to be used by NFEI solely for
the payment of Qualifying Development Expenditures attributable to operations
conducted pursuant to the Work Program for Phase I. Such amount shall be held by
NFEI in a segregated bank account (the “Segregated Account”) and shall not be
commingled with other NFEI funds. All disbursements from the Segregated Account
shall require the signatures of at least two persons, one of whom shall be an
officer or other designated representative of NFEI, and the other of whom shall
be the Accounting Consultant. By payment of the Phase I Threshold Amount, Entek
shall have earned an undivided 16.25% interest in the Subject Assets (the “Phase
I Interest”). Provided that Entek elects to proceed with Phase II, as provided
in Section 4.3(b), any portion of the Phase I Threshold Amount not expended
during Phase I shall be expended on the Work Program in one or more subsequent
development Phases. In the event Entek elects not to proceed with Phase II,
Entek shall retain the Phase I Interest and any remaining funds in the
Segregated Account shall be used in accordance with the Phase I Work Program or
so as to benefit the Subject Assets in a manner directed by the Committee.
However, in the event such funds are not expended within 365 days after the
expiration or termination of Phase I, such funds shall belong exclusively to
NFEI, unless the NFEI representative to the Committee withheld consent to one or
more proposed operations that, if approved, would have resulted in expenditure
of such funds.

9

--------------------------------------------------------------------------------



          Section 4.3 Phase II Development.

                    (a) As used herein and subject to Section 4.5 and Section
12.1, “Phase II” means the period between the first anniversary of the Effective
Date and the second anniversary of the Effective Date.

                    (b) Entek shall have the option, but not the obligation, to
participate in Phase II development of the Underlying Leases. If Entek desires
to participate in Phase II, it shall provide NFEI with written notice of such
intention at least thirty (30) days prior to the expiration of Phase I, unless
the Acceleration provision in Section 4.5 is applicable. If Entek elects not to
participate in Phase II, the following shall occur:

                              (i) this Agreement shall terminate upon exhaustion
of the Phase I Threshold Amount in accordance with the Phase I Work Program or
as directed by the Committee;

                              (ii) NFEI shall have no obligation to assign Entek
any further interests in the Subject Assets; and

                              (iii) The Area of Mutual Interest described in
Section 9.1 shall not continue until the exhaustion of the Phase I Threshold
Amount, but rather shall terminate immediately.

                    (c) If Entek elects to participate in Phase II, then,
subject to the terms below, Entek shall pay Phase II Qualifying Development
Expenditures attributable to operations conducted pursuant to the Work Program
in an amount equal to Four Million and No/100 Dollars ($4,000,000.00) (the
“Phase II Threshold”) or more. Upon paying Phase II Qualifying Development
Expenditures in an amount equal to or greater than the Phase II Threshold, Entek
shall have earned an undivided 16.25% interest in the Subject Assets (the “Phase
II Interest”). If during Phase II, Entek fails to pay Qualifying Development
Expenditures in an amount equal to or greater than the Phase II Threshold, Entek
shall have the right, but not the obligation, within ten (10) days after the end
of Phase II to deposit the difference between the Phase II Threshold and Entek’s
actual expenditures (the “Phase II Funding Shortfall Amount”) into the
Segregated Account. The amount so deposited into the Segregated Account shall be
expended on the Work Program in Phase III or thereafter.

10

--------------------------------------------------------------------------------



                    (d) By timely depositing the Phase II Funding Shortfall
Amount into the Segregated Account, Entek shall have earned the Phase II
Interest. If Entek elects not to deposit the Phase II Funding Shortfall Amount,
or any portion thereof, into the Segregated Account, then (i) Entek shall
nevertheless have earned an additional interest in the Subject Assets equal to
16.25%, multiplied by a fraction, the numerator of which is Entek’s Qualifying
Development Expenditures during Phase II (including any portion of the Phase II
Funding Shortfall Amounts deposited into the Segregated Account) and the
denominator of which is the Phase II Threshold; and (ii) this Agreement shall
terminate; provided, however, that NFEI’s obligation to deliver to Entek an
assignment of interests earned by Entek during Phase II shall survive such
termination. NFEI shall execute, acknowledge and deliver to Entek an assignment
of the Phase II Interest, or such portion thereof, if any, as is earned by
Entek, within twenty (20) days after written request by Entek for such an
assignment, such request to be accompanied by reasonable supporting
documentation of Phase II Qualifying Development Expenditures incurred by Entek.

          Section 4.4 Phase III Development.

                    (a) As used herein and subject to Section 4.5 and Section
12.1, “Phase III” means the period between the second anniversary of the
Effective Date and the third anniversary of the Effective Date.

                    (b) Entek shall have the option, but not the obligation, to
participate in Phase III development of the Underlying Leases. If Entek desires
to participate in Phase III, it shall provide NFEI with written notice of such
intention at least thirty (30) days prior to the expiration of Phase II, unless
the Acceleration provision in Section 4.5 is applicable. If Entek elects not to
participate in Phase III, the following shall occur:

                              (i) this Agreement shall terminate;

                              (ii) NFEI shall have the immediate right to any
remaining funds in the Segregated Account and shall have no obligation to
reimburse Entek any amount of these funds;

                              (iii) any remaining funds in the Segregated
Account shall be used in accordance with the Phase II Work Program as directed
by the Committee, and NFEI shall have no obligation to assign Entek any further
interests in the Subject Assets; provided, however, that Entek shall retain the
Initial Asset Purchase, the Additional Asset Purchase (if applicable), the Phase
I Interest, and any portion of the Phase II Interest earned by it; provided,
however, that in the event such funds are not expended within 365 days after the
expiration or termination of Phase II, such funds shall belong exclusively to
NFEI, unless the NFEI representative to the Committee withheld consent to one or
more proposed operations that, if approved, would have resulted in expenditure
of such funds; and

11

--------------------------------------------------------------------------------



                              (iv) The Area of Mutual Interest described in
Section 9.1 shall terminate immediately.

                    (c) If Entek elects to participate in Phase III, then,
subject to the terms below, Entek shall incur and pay during Phase III
Qualifying Development Expenditures attributable to operations conducted
pursuant to the Work Program in an amount equal to Four Million Five Hundred
Thirty Eight Thousand Five Hundred and No/100 Dollars ($4,538,500.00) (the
“Phase III Threshold”) or more. Upon incurring Phase III Qualifying Development
Expenditures in an amount equal to or greater than the Phase III Threshold,
Entek shall have earned an undivided 18.4375% interest in the Subject Assets
(the “Phase III Interest”). If during Phase III, Entek fails to incur Qualifying
Development Expenditures in an amount equal to or greater than the Phase III
Threshold, Entek shall have the right, but not the obligation, within ten (10)
days after the end of Phase III to deposit the difference between the Phase III
Threshold and Entek’s actual expenditures (the “Phase III Funding Shortfall
Amount”) into the Segregated Account. The amount so deposited into the
Segregated Account shall be expended on the Work Program.

                    (d) By timely depositing the Phase III Funding Shortfall
Amount into the Segregated Account, Entek shall have earned the Phase III
Interest. If Entek elects not to deposit the Phase III Funding Shortfall Amount,
or any portion thereof, into the Segregated Account, then (i) Entek shall
nevertheless have earned an additional interest in the Subject Assets equal to
18.4375%, multiplied by a fraction, the numerator of which is Entek’s Qualifying
Development Expenditures during Phase III (including any portion of the Phase
III Funding Shortfall Amounts deposited into the Segregated Account) and the
denominator of which is the Phase III Threshold; and (ii) this Agreement shall
terminate, and neither Party shall have any further obligations hereunder;
provided, however, that NFEI’s obligations to deliver to Entek assignments
earned by Entek during Phase III shall survive such termination. NFEI shall
execute, acknowledge and deliver to Entek an assignment of the Phase III
Interest, or such portion thereof, if any, as is earned by Entek, within twenty
(20) days after written request by Entek for such an assignment, such request to
be accompanied by reasonable supporting documentation of Phase III Qualifying
Development Expenditures incurred by Entek.

          Section 4.5 Acceleration. At any time after Entek has incurred
Qualifying Development Expenditures in an amount equal to or greater than 90% of
the Phase I Threshold or the Phase II Threshold, Entek shall have the right,
upon written notice to NFEI, to end such current Phase, effective upon the date
upon which Entek’s Qualifying Development Expenditures for such Phase meet the
applicable Threshold for such Phase, and the following Phase shall immediately
begin.

12

--------------------------------------------------------------------------------



          Section 4.6 Accounting True-Up. Notwithstanding any other provision
hereof, if an expense is incurred prior to the expiration of a Phase that, in
accordance with generally accepted accounting principals, is attributable to
such Phase, but Entek receives and timely pays the invoice therefor following
the conclusion of such Phase, such expenditure shall nevertheless be considered
an expenditure made prior to the conclusion of such Phase and shall be counted
toward the qualifying expenditure threshold for such Phase. Further, the Parties
recognize that, if invoices for Qualifying Development Expenditures attributable
to a Phase are received and paid after the conclusion of such Phase, the actual
Funding Shortfall Amount for such Phase may be less than the amount deposited by
Entek into the Segregated Account. Upon such determination, such difference
shall be distributed from the Segregated Account to Entek.

ARTICLE V.
FORM OF ASSIGNMENT

          Section 5.1 Form of Assignment. Each assignment delivered by NFEI to
Entek hereunder shall be in the form of Exhibit “M” attached hereto
(“Assignment”), and shall include a special warranty of title against Claims
arising, by, through or under NFEI, subject to Permitted Encumbrances. To the
extent transferable, NFEI shall grant to Entek and its successors and assigns,
full power and right of substitution and subrogation in and to all covenants,
indemnities and warranties (including warranties of title) given or made to NFEI
by its predecessors in title. The effective date of the Initial Assignment shall
be the Effective Date, and the effective date of each subsequent Assignment
shall be the day on which Entek earned the right to receive such Assignment.
Each such Assignment shall be made subject to the terms of the Underlying
Leases, and shall provide that Entek shall abide by the terms thereof.

ARTICLE VI.
NFEI’S REPRESENTATIONS AND WARRANTIES

          Section 6.1 NFEI’s Representations and Warranties. NFEI represents and
warrants to Entek that the following statements are true and accurate:

                    (a) Corporate Authority. NFEI is duly organized and in good
standing under the laws of its state of incorporation/formation, is duly
qualified to carry on its business in the states in which the Underlying Leases
are located, and has all the requisite power and authority to enter into and
perform this Agreement.

                    (b) Authorization. (i) This Agreement and all Assignments
and other transaction documents NFEI is to execute and deliver pursuant hereto
(a) have been duly executed by the authorized representatives of NFEI, (b)
constitute the valid and legally binding obligation of NFEI, and (c) are
enforceable against it in accordance with their respective terms; and (ii) it
has taken all necessary actions pursuant to its articles of incorporation and
by-laws, as applicable, and other governing documents to fully authorize (a) the
execution and delivery of this Agreement, the Assignments and any transaction
documents related to this Agreement, and (b) the consummation of the
transactions contemplated by this Agreement.

13

--------------------------------------------------------------------------------



                    (c) No Violation of Contractual Restrictions. The execution,
delivery, and performance of this Agreement do not conflict with or violate any
agreement or instrument to which NFEI is a party or by which it or the
Underlying Properties are bound.

                    (d) No Violation of Other Legal Restrictions. The execution,
delivery, and performance of this Agreement does not violate any law, rule,
regulation, ordinance, judgment, decree, or order to which NFEI or the
Underlying Properties are subject.

                    (e) No Restraining Litigation. Other than as disclosed in
Section 6.1(j). there is no action, suit, arbitration, proceeding, Claim, or
investigation by any person, entity, administrative agency, or governmental body
pending or, to its knowledge, threatened, against NFEI before any court,
arbitrator or governmental agency that seeks damages in connection with, or
seeks to restrain, enjoin, impair, or prohibit the consummation of all or part
of the transactions contemplated hereunder.

                    (f) Bankruptcy. There are no bankruptcy, reorganization, or
receivership proceedings pending, being contemplated by, or to its knowledge,
threatened against NFEI

                    (g) Broker’s Fees. It has not incurred any obligation for
brokers, finders, or similar fees for which Entek or its affiliates would be
liable or responsible in any way.

                    (h) The Underlying Leases. NFEI holds the rights to certain
interests in the Underlying Leases described in Exhibit “A” free and clear of
any liens, Claims, burdens or encumbrances, other than Permitted Encumbrances.
The Underlying Leases and the Focus Ranch Unit are in full force and effect,
NFEI is not in breach in any material respect of the terms and provisions
thereof, nor, to NFEI’s knowledge is any third party in breach in any material
respect of the terms and provisions thereof, and no notice of breach, default or
termination has been received by NFEI, or to the knowledge of NFEI, by any other
party. The Underlying Leases, the Focus Ranch Unit Agreement, the Focus Ranch
Unit Operating Agreement, and the Fly Creek Operating Agreement, together with
applicable law, contain the entirety of NFEI’s obligation to the lessors, and no
other understanding or agreement exists between NFEI and any lessor in relation
to the subject matter of this Agreement, except as otherwise stated in this
Agreement.

                    (i) Instruments; Rentals. NFEI has provided Entek with
complete and correct copies of the Underlying Leases, the Focus Ranch Unit
Agreement, the Focus Ranch Unit Operating Agreement, and the Fly Creek Operating
Agreement. These documents are attached to this agreement as Exhibits “C,” “D,”
and “E,” respectively. NFEI hereby warrants that, except as set forth in
Schedule 6.1(i), all rental payments due concerning the Focus Ranch Unit and the
other Underlying Leases have been paid in a timely manner, and there are no
rentals due as of the date hereof concerning such leases.

14

--------------------------------------------------------------------------------



                    (j) Claims and Litigation. Except as set forth in Schedule
6.1(j), there are no actions, suits, governmental inquiries, or proceedings
pending, or to NFEI’s knowledge, threatened in connection with or relating to
the Subject Assets which could have an adverse effect upon the consummation of
the transactions contemplated by this Agreement or the ownership or operation of
any of the Subject Assets.

                    (k) Closed Leases. NFEI has advised Entek of certain leases
subject to this Agreement that the Bureau of Land Management and/or the Mineral
Management Service has represented are “Closed”. These leases are listed in
Exhibit “I,” attached hereto.

                    (l) Preferential Rights. Except as set forth on Schedule
6.1(l), NFEI is aware of no preferential rights held by any third person which
will be triggered by the execution of this Agreement or any Assignment delivered
pursuant hereto. Without limiting the generality of the foregoing, NEFI
represents and warrants that the preferential right set forth in the Fly Creek
Operating Agreement is inapplicable to the transactions contemplated hereunder
due to suspension of the counterparty’s rights thereunder due to uncured
default, as provided in Section XV.20(a) of such agreement.

                    (m) Title. NFEI represents and warrants to Entek that,
subject to Permitted Encumbrances, NFEI has Defensible Title to the Underlying
Leases free and clear of all Claims arising by, through or under NFEI, but not
otherwise. NFEI makes no warranty of title concerning the Underlying Leases,
except with respect to any Claims arising by, through or under NFEI. NFEI agrees
to indemnify Entek solely regarding Claims of any and all persons claiming by,
through or under NFEI, but not otherwise. NFEI expressly disclaims any liability
for title issues concerning the Underlying Leases which arose prior to NFEI
taking a legal interest in any leases concerned.

                    (n) SDG. NFEI is the general partner of SDG and owns 74.4%
of the issued and outstanding limited partnership interests in SDG before payout
(as “payout” is defined in the Slater Dome Gathering LLLP Partnership
Agreement), and 62.1% of the issued and outstanding limited partnership
interests in SDG after payout, together with a 10% general partnership interest
in SDG before payout, and a 25% general partnership interest in SDG after
payout, in each case free and clear of all liens, purchase options or
agreements, proxies, voting trusts, restrictions, rights of first refusal or
other encumbrances, other than Permitted Encumbrances. NFEI has furnished to
Entek a true, correct, and complete copy of SDG’s partnership agreement (the
“Partnership Agreement”), Certificate of Formation, and other governing
documents, together with any amendments thereto, and each such agreement or
instrument is in full force and effect and is binding and enforceable against
each party thereto. The respective partnership interests of the partners of SDG
(the “Partnership Interests”) are as stipulated in Schedule 6.1(n). NFEI’s
Partnership Interests have been validly issued and are fully paid (to the extent
required under the Partnership Agreement) and are non-assessable. There are no
agreements or arrangements to which NFEI is a party that would prohibit or
otherwise restrict the ability of NFEI to transfer to Entek such portion of the
Partnership Interests as may be purchased or earned by Entek, as provided
herein, free and clear of any restriction, lien or encumbrance, other than
Permitted Encumbrances. There are no outstanding subscriptions, options,
convertible securities, warrants, or calls of any kind issued or granted by, or
binding upon, SDG or NFEI to purchase or otherwise acquire or to sell or
otherwise dispose of any of NFEI’s Partnership Interests.

15

--------------------------------------------------------------------------------



                    (o) Partnership Subsidiaries; Assets. SDG does not own any
stock, partnership interest, or other ownership interest in any other entity.
The assets of SDG consist solely of the Slater Dome Gathering System and related
equipment, facilities, rights-of-way, contracts and other related real and
personal property. SDG has never engaged in any business other than the gas
gathering business.

                    (p) Partnership Liabilities. Except as set forth on Schedule
6.1(p), SDG has no existing, contingent, or threatened liabilities or
obligations (including, without limitation, any liability, debt, or obligation
which SDG may owe to any of its partners or its or their affiliates), and to the
knowledge of NFEI, there is no basis for any present or future action, suit,
proceeding, hearing, investigation, charge, complaint, Claim or demand against
SDG giving rise to any such liability or obligation.

                    (q) Formation; Good Standing. SDG is duly organized and in
good standing under the laws of the State of Colorado, and is duly qualified to
carry on its business in the State of Colorado.

                    (r) SDG’s Taxes.

                              (i) Tax returns of SDG have not been audited by
the Internal Revenue Service or other taxing authority; all tax returns and
reports of SDG required by law to be filed have been filed or valid extensions
have been obtained; the tax returns which have been filed are true and correct
in all material respects; and all taxes owed by or imposed on SDG (whether or
not shown as due on a tax return) have been paid.

                              (ii) There are no agreements, waivers or other
arrangements providing for an extension of time with respect to the filing of
any tax returns or reports, or extending the statutory period of limitations
applicable to the payment of, or assessment of any tax with respect to SDG or
any of its income, properties, or operations.

                              (iii) There are no liens for taxes upon any
properties or assets of SDG except for liens for current taxes which are not yet
delinquent and no notice has been given of any event that could lead to any such
lien.

                              (iv) SDG has properly charged and collected,
accrued, and paid or remitted, all applicable sales, use and similar taxes.

                              (v) SDG has withheld and paid all material taxes
required to have been withheld and paid in connection with amounts paid or owing
to any partner or third party.

                              (vi) There is no pending or, to NFEI’s knowledge,
threatened Claim against SDG or its assets for payment of any additional taxes;
and SDG has not joined in a consolidated tax return.

16

--------------------------------------------------------------------------------



                              (vii) SDG has been treated as a partnership for
tax purposes since its formation.

                              (viii) SDG is not a party to any tax sharing or
tax indemnity agreement.

                              (ix) For purposes of this Section, “tax”
(including, with correlative meaning, “taxes”) means (i) any net income, gross
income, business and occupation, admissions, gross receipts, sales, use, value
added, ad valorem, transfer, transfer gains, franchise, profits, license,
withholding, payroll, employment, excise, severance, stamp, rent, recording,
occupation, premium, real or personal property, intangibles, environmental or
windfall profits tax, alternative or add-on minimum tax, customs duty or other
tax, fee, duty, levy, impost, assessment or charge of any kind whatsoever,
together with (ii) any interest and any penalty, addition to tax or additional
amount imposed by any governmental authority responsible for the imposition of
any such tax.

                    (s) Title to the Gathering System. SDG has good and
defensible title to the Slater Dome Gathering System, free and clear of all
Claims, liens and encumbrances, except Permitted Encumbrances.

                    (t) NFEI Liabilities. Except as set forth on Schedule
6.1(t), NFEI has no existing, contingent, or threatened liabilities or
obligations, and to the knowledge of NFEI, there is no basis for any present or
future action, suit, proceeding, hearing, investigation, charge, complaint,
Claim or demand against NFEI giving rise to any such liability or obligation.
Schedule 6.1(t) sets forth a true and correct list of NFEI’s debtors and
creditors, including amounts owed by or to each, as of June 30, 2009.

                    (u) Financial Statements. The audited and unaudited
financial statements (including any notes thereto or schedules included therein)
filed by NEFI prior to the date hereof with the Securities Exchange Commission
(“SEC”) (the “NEFI Financial Statements”), at the time filed (except to the
extent corrected by a document filed by NEFI with the SEC prior to the date of
this Agreement) (i) did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, (ii) complied in all material respects with the
applicable requirements of Securities Exchange Act of 1934, as amended, or the
Securities Act of 1933, as amended, as applicable, and (iii) complied in all
material respects with the rules and regulations of the SEC. The NEFI Financial
Statements were prepared in accordance with accounting principles generally
accepted in the United States as in effect from time to time applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form 10-Q
of the SEC) and fairly present (subject in the case of unaudited statements to
normal, recurring and year-end audit adjustments) in all material respects the
consolidated financial position and status of the business of NEFI as of the
dates thereof and the consolidated results of its operations and cash flows for
the periods then ended.

17

--------------------------------------------------------------------------------



          Section 6.2 Disclaimer of Representations and Warranties

                    (a) Except for the representations and warranties provided
in this article and the Assignments to be delivered by NFEI pursuant to this
Agreement, NFEI makes no, and disclaims any, warranty or representation of any
kind, either express, implied, statutory, or otherwise, including, without
limitation, the accuracy or completeness of any data, reports, records,
projections, information, or materials now or heretofore furnished or made
available to Entek in connection with this Agreement.

                    (b) Entek acknowledges that NFEI makes no warranties
regarding the oil and gas potential related to or the likelihood of success of
the Focus Ranch Unit Project.

ARTICLE VII.
ENTEK’S REPRESENTATIONS AND WARRANTIES.

          Section 7.1 Entek’s Representations and Warranties. Entek represents
and warrants to NFEI that the following statements are true and accurate:

                    (a) Company Authority. Entek is duly organized and in good
standing under the laws of its state of organization, is (or prior to its
commencement of operations on the Underlying Leases will be) duly qualified to
carry on its business in the States in which the Underlying Leases are located,
and has all the requisite power and authority to enter into and perform this
Agreement.

                    (b) Authorization. (i) This Agreement and all Assignments
and other transaction documents Entek is to execute and deliver pursuant hereto
(a) have been duly executed by the authorized representatives of Entek, (b)
constitute the valid and legally binding obligation of Entek, and (c) are
enforceable against it in accordance with their respective terms; and (ii) it
has taken all necessary actions pursuant to its certificate of formation,
limited liability company agreement and other governing documents to fully
authorize (a) the execution and delivery of this Agreement, the Assignments and
any transaction documents related to this Agreement, and (b) the consummation of
the transactions contemplated by this Agreement.

                    (c) No Violation of Contractual Restrictions. The execution,
delivery, and performance of this Agreement do not conflict with or violate any
agreement or instrument to which Entek is a party or by which it is bound.

                    (d) No Violation of Other Legal Restrictions. The execution,
delivery, and performance of this Agreement does not violate any law, rule,
regulation, ordinance, judgment, decree, or order to which Entek is subject.

                    (e) No Restraining Litigation. There is no action, suit,
arbitration, proceeding, Claim, or investigation by any person, entity,
administrative agency, or governmental body pending or, to its knowledge,
threatened, against it before any court, arbitrator or governmental agency that
seeks damages in connection with, or seeks to restrain, enjoin, impair, or
prohibit the consummation of all or part of the transactions contemplated
hereunder.

18

--------------------------------------------------------------------------------



                    (f) Bankruptcy. There are no bankruptcy, reorganization, or
receivership proceedings pending, being contemplated by, or to its actual
knowledge, threatened against it.

                    (g) Broker’s Fees. It has not incurred any obligation for
brokers, finders, or similar fees for which NFEI would be liable or responsible
in any way.

                    (h) Availability of Funds. Entek has sufficient funds to
enable it to perform its obligations under this Agreement.

          Section 7.2 Disclaimer of Additional Warranties. Except for the
representations and warranties expressly provided in this article, Entek makes
no, and disclaims any, warranty or representation of any kind, either express,
implied, statutory, or otherwise.

ARTICLE VIII.
OPERATING COMMITTEE

          Section 8.1 Operating Committee. The Parties hereby establish an
operating committee (the “Committee”), which shall be responsible for the
preparation, approval and modification of an annual Work Program for each Phase
and the determination of a budget (the “Budget”) for each such Phase. Each Work
Program established must be approved unanimously by the Committee. The
designated operator, as provided in Section 8.8, shall, as a reasonable, prudent
operator, in a good and workmanlike manner, implement the Work Program;
provided, however, that, without the prior written approval of the Committee,
the operator shall not undertake any single project reasonably estimated to
require an expenditure in excess of Ten Thousand and No/100 Dollars
($10,000.00), except in connection with an operation that has been previously
approved by the Committee in an Authority for Expenditure executed by the
Committee. Any action by the Committee approving an expenditure under this
Section in excess of Ten Thousand and No/100 Dollars ($10,000.00) must be
unanimous. Regarding Work Programs or operations previously approved by the
Committee, the designated operator shall not exceed the budget estimates by more
than the greater of (a) Ten Thousand and No/100 Dollars ($10,000.00) or (b) 10%.
In the event of expected cost overruns in excess of these figures the designated
operator shall submit an AFE to the Parties seeking approval of the cost
overruns. In the event a Party withholds approval of a cost overrun, then the
consenting Parties may continue the operation as a non-consent procedure in
accordance with Section 8.7, and the non-consenting Party shall have no further
liability for such cost overrun. The same procedures and provisions shall apply
as would apply to a standard AFE under this Agreement. Notwithstanding the
foregoing, in case of explosion, fire, flood or other sudden emergency, whether
of the same or different nature, the operator may take such steps and incur such
expenses as in its opinion are required to deal with the emergency to safeguard
life and property but operator, as promptly as possible, shall report the
emergency to the Committee.

19

--------------------------------------------------------------------------------



          Section 8.2 Committee Membership. Initially, the Operating Committee
shall consist of two individuals, one designated by each Party. Each Party shall
designate in writing a person to serve on the Committee and shall also designate
another person, as an alternate to serve in the stead of its member of the
Committee in the event its member is not available to act in that capacity. Each
such designation shall state the address and telephone number of the member of
the Committee and of his designated alternate. Each member and alternate shall
be vested by the Party appointing him with the authority to act and vote at the
meetings of the Committee. Any written notice to any such member or to any such
alternate to be given under the terms of this Agreement shall be addressed to
him at his address so stated. Any designation of a member of the Committee or an
alternate may be rescinded by the Party appointing such member or alternate by
delivering written notice to that effect to the Chairman of the Committee, or
his alternate, and designating another person to act in the stead of the member
or alternate whose authority has been rescinded. The member appointed by Entek,
or his alternate, shall act as Chairman of the Committee. Any permitted assignee
of all or a portion of a Party’s interest under this Agreement that acquires a
Working Interest of at least 10% of 8/8th in the Subject Assets shall have a
right to appoint a member to the Committee.

          Section 8.3 Committee Meetings. All meetings of the Committee shall be
held in NFEI’s office in Littleton, Colorado, or at such other places
unanimously agreed upon by the Committee. Either Party may call a meeting of the
Committee at any time, and shall call a meeting upon request of any other Party.
When feasible, the Chairman shall give each member notice at least seventy two
(72) hours in advance of each meeting. Any member of the Committee who will not
be present at a meeting of the Committee may vote on any item to be considered
at such meeting by telephone communication to the Chairman, or by mail or wire,
addressed to the Chairman. The vote of each member present on any question
submitted to the meeting shall also be recorded in the Minutes. All action taken
by the Committee (whether or not at a meeting) shall require a unanimous
favorable vote, whether or not present at the meeting, and any action so
approved shall be binding on the parties.

          Section 8.4 Committee Action Without Meeting. The Committee may take
action without an assembled meeting by communications between the Chairman and
the other member(s) of the Committee. The Chairman may submit any matter or
matters by giving the other member(s) notice by mail, electronic mail, or
telephone (confirmed in writing as soon there after as practicable). Each member
of the Committee may communicate his vote thereon to the Chairman by mail,
facsimile, electronic mail or telephone (confirmed in writing as soon thereafter
as practicable). All action so taken by the Committee shall have the same effect
and be binding on the Parties to the same extent as though taken at a duly
called meeting.

          Section 8.5 Minutes of Committee Meetings. Minutes of each Committee
meeting and Committee action taken without a meeting shall be kept and copies of
all such Minutes shall be mailed by the Chairman to each party and to each
member and alternate sitting on the Committee promptly after the meeting or
action.

20

--------------------------------------------------------------------------------



          Section 8.6 Development of Work Program. Within ten (10) days after
the execution of this Agreement, the Committee shall vote on an initial Work
Program for Phase I and a Phase I Budget, to be proposed by Entek. Such initial
Work Program shall include Phase I operations. Thereafter, the Committee shall
vote on a new Work Program at least once each calendar year. Subject to the
other terms and provisions hereof, Entek shall bear 100% of the costs of
implementing the Work Program(s), as such may be amended from time to time,
(excluding Operating Expenses, which shall be borne as provided in Section 3.1)
until such time as Entek has satisfied its obligations with respect to
Qualifying Development Expenditures pursuant to Article IV, and, thereafter,
each Party shall bear a share of such costs proportionate to its respective
Working Interest.

          Section 8.7 Non-consent. In the event the Committee does not approve a
proposed operation, any Party may still choose to go forward with the operation
at such Party’s sole cost and expense. The Party who does not participate in the
Operation shall be known as the Non-Consenting Party. The Non-Consenting Party
shall not be obligated for any expenses associated with the operation. However,
the Non-Consenting Party shall not be entitled to any share of production or
proceeds thereof attributable to the operation until each Consenting Party to
the operation has recouped from such production proceeds 300% of the expenses it
incurred in relation to the operation. In the event Entek is the Non-Consenting
Party, the costs paid by Entek with respect to such operation shall not be
considered Qualifying Development Expenditures.

          Section 8.8 Operations.

                    (a) When conducting operations on lands within the Focus
Ranch Unit, the Parties agree to be bound by, and to comply with the terms of,
the Focus Ranch Unit Agreement, the Focus Ranch Unit Operating Agreement, and
any other existing contracts or agreements applicable to, or otherwise relating
to, operations in the Focus Ranch Unit. Further, when conducting operations on
lands subject to the Fly Creek Operating Agreement the Parties agree to be bound
by, and to comply with the terms of, the Fly Creek Operating Agreement and any
other existing contracts or agreements applicable to, or otherwise relating to
operations in the lands subject to the Fly Creek Operating Agreement.

                    (b) Subject to the terms of the applicable operating
agreement, NFEI shall be the initial operator charged with implementation of the
Work Program(s) approved by the Committee. Notwithstanding the foregoing, NFEI
agrees that, provided that Entek has elected to proceed with Phase II, then, at
such time as Entek has obtained all required qualifications and approvals with
applicable regulatory authorities, including, without limitation, the Bureau of
Land Management, NFEI shall vote its interest in favor of Entek’s election as
operator under the Focus Ranch Unit Operating Agreement and the Fly Creek
Operating Agreement. In the event either such Operating Agreement must be
amended to accommodate Entek’s election as operator thereunder, NFEI agrees to
support such amendment.

21

--------------------------------------------------------------------------------



                    (c) In the event the Parties conduct operations under this
Agreement, on lands which are subject to this Agreement, but not subject to any
existing Operating Agreement, the Parties hereby agree to enter into an
Operating Agreement with respect to such lands in the form of the AAPL Form
610-1989 Model Form Operating Agreement, or such other form as may be mutually
acceptable to the parties. NFEI shall be the initial operator thereunder.
However, NFEI agrees that, provided that Entek has elected to proceed with Phase
II, then, at such time as Entek has obtained all required qualifications and
approvals with applicable regulatory authorities, including, without limitation,
the Bureau of Land Management, NFEI shall support the designation or election of
Entek as operator thereunder.

          Section 8.9 Audit Rights. The operator of the Work Program shall
maintain, in accordance with generally accepted accounting principles, adequate
books and records with respect to Operating Expenses and Qualifying Development
Expenditures. Such books and records shall be made available for inspection and
audit by the other Party or its duly authorized representative, at the auditing
Party’s expense, in the operator’s offices during the operator’s normal business
hours.

          Section 8.10 Accounts.

                    (a) To the extent that Sections 3.1, 8.1 or other provisions
of this Agreement do not apply, the Parties shall manage the accounts and
accounting in accordance with the applicable operating agreements.

                    (b) On or before the 15th day of each month, the operator
shall deliver to the other Party a full accounting of Operating Expenses and
Qualifying Development Expenditures relating to the Work Program, including a
detailed statement of all disbursements made from the Segregated Account and a
listing of credits and pending invoices and other outstanding financial
obligations associated with the Work Program. In addition, the operator shall,
upon request, furnish copies of invoices and other reasonably requested
supporting documentation and financial information relating to the Work Program.
The operator shall use all commercially reasonable efforts to provide such
financial information to the other Party with respect to the Work Program as may
be reasonably necessary for timely completion of such other Party’s annual
financial reporting requirements (it being recognized that, as of the date
hereof, NFEI’s fiscal year ends on February 28 or, in the case of leap years,
February 29, and Entek’s fiscal year ends on June 30).

          Section 8.11 NFEI Board Meetings. During the term of this Agreement,
NFEI shall provide Entek at least forty-eight (48) hours’ notice prior to any
meeting of NFEI’s Board of Directors, and Entek shall have the right to cause a
representative to be present, either via teleconference or in person, at such
meeting in the capacity of an observer. Entek shall be an observer only and
shall not have any vote or any NFEI governance authority or responsibility as a
result of attendance of any such meeting. Entek agrees to maintain the
confidentiality of the proceedings of each such meeting as provided in Section
10.5 herein.

22

--------------------------------------------------------------------------------



ARTICLE IX.
AREA OF MUTUAL INTEREST AND PREFERENTIAL RIGHT

          Section 9.1 Area of Mutual Interest.

                    (a) The Parties hereby create an area of mutual interest
(“Area of Mutual Interest” or “AMI”) covering all lands located within (i) Routt
County, Colorado, (ii) Moffat County, Colorado, (iii) Sweetwater County,
Wyoming, and (iv) Carbon County, Wyoming, without any depth limitation. Entek
shall be entitled to participate for up to 55% (at Entek’s election) in any
Additional Interest, as defined below, acquired within the Area of Mutual
Interest by NFEI. Similarly, NFEI shall be entitled to participate for up to 45%
(at NFEI’s election) in any Additional Interest acquired within the AMI by
Entek. The terms and conditions of participation shall be the same as those
applied to the acquiring party, and the Party electing to participate under the
AMI shall be responsible for its proportionate share of acquisition costs and
expenses.

                    (b) As used herein, “Additional Interest” means any oil
and/or gas leasehold interest, mineral fee interest, royalty interest,
overriding royalty interest, net profits interest, production payment, or any
other oil & gas interest, together with any contractual rights to acquire any of
the foregoing, including farm-in rights and purchase options, covering any
portion of the lands within the AMI which is acquired by a Party hereto or its
affiliate. Additional Interests shall not include interests in the Subject
Assets earned by Entek pursuant to the terms hereof.

                    (c) Upon acquiring an Additional Interest subject to this
AMI, the Party acquiring such interest shall send written notice to the other
Party of such acquisition. Such notice shall include a reasonably detailed
description of the Additional Interest acquired, the lands and depths covered
thereby, and the consideration paid therefor, and shall also include true,
correct and complete copies of any farmout agreement, purchase agreement, lease,
option, assignment, or other instruments or agreements pursuant to which the
interest was acquired or to which it is subject. The non-acquiring Party shall
have twenty (20) days after receipt of such notice to elect in writing to
participate in up to the relevant percentage specified in Section 9.1(a) of the
Additional Interest and to reimburse the acquiring Party for its proportionate
share of acquisition costs paid by the acquiring Party. Upon receiving such
funds the acquiring Party shall assign the proportionate share of the Additional
Interest to the other Party within twenty (20) days of receiving such funds,
such assignment to be free of all encumbrances arising, by, through or under the
acquiring party, other than burdens reserved by or granted to its lessor,
grantor, or assignor in connection with the acquisition of the acquired
interest. If the non-acquiring Party fails to provide its proportionate share of
acquisition costs paid by the non-acquiring party within twenty (20) days of
receiving written notice of the acquisition, the non-acquiring Party shall
irrevocably be deemed to have elected not to participate in the acquisition of
the interest. Such election not to participate shall have no effect on future
elections under the AMI going forward, and the AMI shall remain in full force
and effect.

23

--------------------------------------------------------------------------------



                    (d) The Area of Mutual Interest may be terminated by mutual
written agreement of the Parties. In addition, either Party may advise the other
Party, upon ninety (90) days’ prior written notice, that it is withdrawing from
the AMI; provided, however, that neither Party may withdraw from the AMI during
any Phase in which Entek has elected to participate.

                    (e) This Area of Mutual Interest shall not be assignable by
either Party, but shall be personal to NFEI and Entek.

          Section 9.2 Preferential Right. Should any Party desire to sell,
exchange or otherwise transfer all or any portion of its interests in the
Subject Assets or in any jointly owned Additional Interest, it shall promptly
give written notice to the other Party, with full information concerning its
proposed disposition, which shall include the name and address of the
prospective purchaser (who must be ready, willing and able to purchase), the
purchase price, and all other terms of the offer. The other Party shall then
have an optional prior right, for a period of thirty (30) days after receipt of
the notice, to purchase on the same terms and conditions the interest which the
other Party proposes to sell; and, if this optional right is timely exercised,
the purchasing Party shall pay the purchase price for the offered interest and
the offering Party shall deliver an assignment thereof, all in accordance with
the terms of the offer. This preferential right to purchase shall not apply in
those cases where any Party wishes to mortgage its interests, or to dispose of
its interests by merger, reorganization, consolidation, or sale of all or
substantially all of its assets to a subsidiary or parent company or to a
subsidiary of a parent company, or to any company or other entity in which a
Party owns a majority of the stock or other equity interests.

ARTICLE X.
DUE DILIGENCE REVIEW OF THE PROPERTIES

          Section 10.1 No Further Due Diligence. NFEI has made available to
Entek all geologic and geophysical information in its possession regarding the
Underlying Leases. This information includes, but is not limited to, seismic and
geologic data, well logs, cement bond logs, well samples, and coring data. NFEI
makes no representations of accuracy regarding such data. Entek agrees to keep
all such information confidential, subject to Section 10.5. NFEI has made
available to Entek copies of the Underlying Leases, the Focus Ranch Unit
Agreement, the Focus Ranch Unit Operating Agreement, and all title documentation
material to the Subject Assets which NFEI has in its possession. Such title
documentation has been provided without any warranty by NFEI. While Entek
retains the continuing right to inspect the Subject Assets and records relating
thereto, as provided below, the effectiveness of this Agreement is not subject
to the conduct of any further due diligence by either Party.

24

--------------------------------------------------------------------------------



          Section 10.2 Inspection of Records. At any time after the execution of
this Agreement, NFEI shall afford to Entek and its authorized representatives
reasonable access during normal business hours to the books and records of NFEI
relating to the Underlying Leases, including the right to make copies of such
books and records at Entek’s cost and expense, in order for Entek to conduct
such title and other examination of the Underlying Leases as it may in its sole
discretion choose to conduct. Such books and records shall include, without
limitation, all abstracts of title, title opinions, title files, ownership maps,
lease files, assignments, division orders, operating records and agreements,
well files, financial and accounting records, contract files, environmental
compliance records, and geological, geophysical and engineering records, in each
case insofar as same may be in existence and in the possession or control of
NFEI, excluding, however, any information that NFEI is prohibited from
disclosing by third-party confidentiality restrictions; provided, however, that,
at Entek’s request, NFEI shall request waivers of such confidentiality
restrictions. The cost and expense of Entek’s examination of NFEI’s books and
records relating to the Underlying Lease shall be borne solely by Entek. In the
event that this Agreement is terminated in accordance with the terms hereof,
Entek agrees to return and/or destroy copies of any books or records acquired
from NFEI, at NFEI’s request.

          Section 10.3 Physical Inspection of the Underlying Leases. At any time
after the execution of this Agreement, Entek shall have the right to conduct a
physical inspection of the Underlying Leases, including an environmental review
thereof. NFEI shall be provided at least forty-eight (48) hours’ prior notice of
any such inspection, and NFEI’s representative(s) shall have the right to
witness all such inspections. With respect to any samples taken in connection
with Entek’s inspection, Entek shall take split samples, providing one of each
such sample, properly labeled and identified, to NFEI. The cost and expense of
Entek’s inspection of the Underlying Leases shall be borne solely by Entek.

          Section 10.4 Notice of Claims. NFEI shall promptly notify Entek and
provide details regarding the occurrence of: (i) any written notice of default
or termination received or given to NFEI with respect to the Underlying Leases
or the Focus Ranch Unit, (ii) any written notice of any pending or threatened
Claim, demand, action, suit, inquiry or proceeding related to the Underlying
Leases or the Focus Ranch Unit.

          Section 10.5 Confidentiality. Entek shall maintain the confidentiality
of any data or information which was acquired by it in the course of its due
diligence examination of the Underlying Leases and the records relating thereto
in accordance with the terms hereof. Notwithstanding the foregoing, (a) Entek
may disclose such data or information to the extent such disclosure is required
under applicable law or stock exchange regulation or rule; and (b) Entek may
disclose data or information that is or becomes publicly available or that is
available from a third party, in each case other than by breach of this
Agreement. In addition, Entek may make such data or information available to:
(i) affiliates of Entek; (ii) outside professional consultants for the purpose
of evaluation; (iii) current and bona fide potential investors and reputable
financial institutions and counter-parties in connection with current or
potential future financial arrangements; (iv) third parties with whom Entek may
be engaged in a bona fide effort to effect a merger or consolidation, sell all
or a controlling part of Entek’s stock, or sell all or any portion of the assets
of Entek or its affiliate.

25

--------------------------------------------------------------------------------



ARTICLE XI.
MUTUAL INDEMNITIES

          Section 11.1 Mutual Indemnities. NFEI agrees to indemnify, defend and
hold harmless Entek, its affiliates, and their respective directors, officers,
agents, and employees, from, and to promptly pay the amount of any damages
arising from or in connection with, any Claims arising from NFEI’s breach of any
of its representations, warranties or covenants in this Agreement. Likewise,
Entek will indemnify, defend and hold harmless NFEI, its affiliates, and their
respective directors, officers, agents, and employees, from , and to promptly
pay the amount of any damages arising from or in connection with, any Claims
arising from Entek’s breach of any of its representations, warranties or
covenants in this Agreement.

ARTICLE XII.
FORCE MAJEURE.

          Section 12.1 Force Majeure. If either Party is rendered unable, in
whole or in part, to carry out its obligations under this Agreement due to Force
Majeure, such Party’s performance is excused, to the extent it is affected by
the Force Majeure, during the period of Force Majeure. As used herein, “Force
Majeure” means an act of God, strike, lockout or other industrial disturbance,
act of the public enemy, war blockage, public riot, lightning, fire, flood,
explosion, governmental action, governmental delay, restraint, or inaction,
delays in obtaining permits, unavailability of equipment, and any other cause,
whether of the kind specifically enumerated above or otherwise, which is not
reasonably within the control of the Party claiming Force Majeure. Either Party
claiming Force Majeure shall give notice to the other Party of the Force Majeure
as soon as possible after the event occurs reasonably describing the event
constituting the Force Majeure and shall pursue with due diligence commercially
reasonable steps to overcome such Force Majeure; provided, however, that the
Parties agree that the settlement of strikes, lockouts or other industrial
disturbances shall be within the sole discretion of the Party experiencing such
disturbance. For avoidance of doubt, a Force Majeure event shall extend by the
duration of the Force Majeure event the time periods for performance and
deadlines set forth in this Agreement. Without limiting the generality of the
foregoing, a Force Majeure event shall extend the duration of the Phase during
which such Force Majeure event occurs by the period of time that the Force
Majeure remains in effect.

ARTICLE XIII.
NOTICES

          Section 13.1 Notices. All notices authorized or required between the
Parties by any of the provisions of this Agreement shall be in writing and
delivered in person or by courier service or by any electronic means of
transmitting written communications which provides written confirmation of
complete transmission, and properly addressed to the other Party at the address
specified below. Verbal communication does not constitute notice for purposes of
this Agreement, and e-mail addresses and telephone numbers for the Parties are
listed below as a matter of convenience only. A notice given under any provision
of this Agreement shall be deemed delivered only when received by the Party to
whom such notice is directed, and the time for such Party to deliver any notice
in response to such originating notice shall run from the date the originating
notice is received. “Received” for purposes of this Article shall mean actual
delivery of the notice to the address of the Party specified hereunder.

26

--------------------------------------------------------------------------------



 

 

 

If to NFEI:

 

 

 

New Frontier Energy, Inc.

 

1789 W. Littleton Blvd.

 

Littleton, CO 80120

 

Attn: Paul Laird

 

Phone: 303-730-9994 x 225

 

Email: plaird@nfeinc.com

 

 

 

If to Entek

 

 

 

Entek GRB LLC

 

5120 Woodway Dr., Suite 5004

 

Houston, Texas 77056-1725

 

Attn: Mr. Russell Brimage

 

Phone: ___________________________

 

Fax: _____________________________

 

Email: reb@entekenergy.com.au

 

 

 

With copy to Entek Australia office:

 

 

 

Entek Energy Limited

 

15 Rheola Street

 

West Perth, Western Australia 6005

 

Attn: Mr. Russell Brimage

 

Phone: ___________________________

 

Fax: _____________________________

 

Email: reb@entekenergy.com.au

ARTICLE XIV.
TERMINATION

          Section 14.1 Termination. Prior to the completion of Phase III, the
Parties shall work in good faith to amend the Fly Creek Operating Agreement and
the Focus Ranch Unit Operating Agreement to incorporate in such agreements
Sections 8.1, 8.2 and 8.7 of this Agreement. In the event the Parties amend the
Fly Creek Operating Agreement and the Focus Ranch Unit Operating Agreement as
described above, and both Parties execute and become bound by such operating
agreements, this Agreement shall terminate upon completion of Phase III.
However, in the event the Parties are unable, for any reason, to amend either of
the above operating agreements in the manner described above, this Agreement
shall not terminate, but shall continue in all terms and shall have precedence,
as between the Parties, over both the Fly Creek Operating Agreement and the
Focus Ranch Unit Operating Agreement.

27

--------------------------------------------------------------------------------



ARTICLE XV.
MISCELLANEOUS.

          Section 15.1 Waiver of Consequential and Punitive Damages. NEITHER
PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER, AND EACH PARTY RELEASES THE
OTHER PARTY FROM, ANY LOSSES, COSTS, EXPENSES, OR DAMAGES ARISING UNDER THIS
AGREEMENT OR IN CONNECTION WITH OR WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
IN THIS AGREEMENT IN EXCESS OF THE ACTUAL COMPENSATORY DAMAGES SUFFERED BY SUCH
PARTY. EACH PARTY WAIVES AND RELEASES THE OTHER PARTY FROM ANY RIGHT TO RECOVER
PUNITIVE, SPECIAL, EXEMPLARY, INDIRECT, INCIDENTAL AND CONSEQUENTIAL DAMAGES
ARISING IN CONNECTION WITH OR WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED IN
THIS AGREEMENT.

          Section 15.2 Insurance. During all times that operations are conducted
on the Underlying Leases pursuant to this Agreement, each Party shall maintain
workmen’s compensation insurance meeting statutory requirements and general
liability insurance with limits of at least Five Million and No/100 Dollars
($5,000,000.00) single limit per occurrence.

          Section 15.3 No Partnership. The obligations, duties and liabilities
of the Parties shall be several and not joint or collective. Nothing in this
Agreement is intended to create, or shall be construed as creating, a
partnership, joint venture, association for profit or other business entity
between or among the Parties, and for federal and state income tax purposes, the
Parties elect to be excluded from the application of the provisions of
Subchapter K, Chapter 1, Subtitle A of the Internal Revenue Code of 1986, as
amended, as permitted and authorized by Section 761 of said Code and the
regulations promulgated thereunder.

          Section 15.4 Further Assurances. Each of the Parties shall do all such
acts and execute and deliver all such documents as shall be reasonably required
in order to fully perform and carry out the terms of this Agreement.

          Section 15.5 Parties Bear Own Expenses. Each Party shall bear and pay
all expenses (including, without limitation, legal fees) incurred by it in
connection with the transaction contemplated by this Agreement.

          Section 15.6 Public Announcements. No Party may make press releases or
other public announcements concerning this agreement without the other’s prior
written approval, except for such announcements as may be required by applicable
laws or rules and regulation of any governmental agency or stock exchange.

          Section 15.7 Waiver. No waiver by any Party of any one or more
defaults by another Party in the performance of any provision of this Agreement
shall operate or be construed as a waiver of any future default or defaults by
the same Party whether of a like or of a different character. Except as
expressly provided in this Agreement, no Party shall be deemed to have waived,
released or modified any of its right under this Agreement unless such Party has
expressly stated, in writing, that it does waive, release or modify such right.

28

--------------------------------------------------------------------------------



          Section 15.8 Governing Law; Venue. This Agreement has been entered
into and shall be construed and enforced in accordance with the laws of the
State of Colorado, without reference to the choice of law principles thereof.
This Agreement shall be subject to the exclusive jurisdiction of the courts in
Arapahoe County in the State of Colorado. The Parties to this Agreement agree
that any breach of any term or condition of this Agreement shall be deemed to be
a breach occurring in the State of Colorado by virtue of a failure to perform an
act required to be performed in the State of Colorado and irrevocably and
expressly agree to submit to the jurisdiction of the courts of the State of
Colorado for the purpose of resolving any disputes among the Parties relating to
this Agreement or the transactions contemplated hereby. The Parties irrevocably
waive, to the fullest extent permitted by law, any objection which they may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement, or any judgment entered by any
court in respect hereof brought in the State of Colorado, and further
irrevocably waive any Claim that any suit, action or proceeding brought in the
State of Colorado has been brought in an inconvenient forum.

          Section 15.9 Joint Preparation. Each provision of this Agreement shall
be construed as though all Parties participated equally in the drafting of the
same. Any rule of construction that a document is to be construed against the
drafting party shall not be applicable to this Agreement.

          Section 15.10 Severance of Invalid Provisions. If and for so long as
any provision of this Agreement shall be deemed to be judged by any court of
competent jurisdiction to be invalid for any reason whatsoever, such invalidity
shall not affect the validity or operation of any other provision of this
Agreement except only so far as shall be necessary to give effect to the
construction of such invalidity, and any such invalid provision shall be deemed
severed from this Agreement without affecting the validity of the balance of
this Agreement.

          Section 15.11 Modifications. There shall be no modification or
amendment of this Agreement except by written agreement of both Parties.

          Section 15.12 Priority of Agreement. In the event of any conflict
between the provisions of the main body of this Agreement and its Exhibits, the
provisions of the main body of the Agreement shall prevail. In the event of any
conflict between this Agreement and the Focus Ranch Unit Agreement, the Focus
Ranch Unit Operating Agreement, or the Fly Creek Operating Agreement currently
applicable to the Underlying Leases, as between the Parties hereto, this
Agreement shall have priority.

          Section 15.13 Headings. The topical headings used in this Agreement
are for convenience only and shall not be construed as having any substantive
significance or as indicating that all of the provisions of this Agreement
relating to any topic are to be found in any particular article.

29

--------------------------------------------------------------------------------



          Section 15.14 Exhibits. The Exhibits and Schedules attached to this
Agreement are incorporated into and made a part of this Agreement for all
purposes.

          Section 15.15 Interpretation. In construing this Agreement, the
following principles will apply.

                    (a) The term “knowledge,” as applied to each Party, shall
mean the actual knowledge of such Party or such Party’s officers, managers, and
directors.

                    (b) The plural shall be deemed to include the singular, and
vice versa.

                    (c) The term “including” means “including, without
limitation.”

                    (d) The term “Person” (whether or not capitalized) means any
individual, corporation, partnership, limited liability company, joint venture,
association, joint-stock company, trust, enterprise, unincorporated
organization, or governmental entity.

          Section 15.16 Counterpart Execution. This Agreement may be executed in
any number of counterparts and each such counterpart shall be deemed an original
Agreement for all purposes; provided that no Party shall be bound to this
Agreement unless and until all Parties have executed a counterpart. For purposes
of assembling all counterparts into one document, either party is authorized to
detach the signature page from one or more counterparts and, after signature
thereof by the respective Party, attach each signed signature page to a
counterpart.

          Section 15.17 Entirety. With respect to the subject matter contained
herein, this Agreement (i) is the entire agreement of the Parties; and (ii)
supersedes all prior understandings and negotiations of the Parties.

          Section 15.18 Survival. This Agreement shall not merge but shall
survive all Assignments delivered pursuant hereto.

          Section 15.19 Successors and Assigns. This Agreement binds and inures
to the benefit of the Parties hereto and their respective permitted successors
and assigns, and nothing contained in this Agreement, express or implied, is
intended to confer upon any other person or entity any benefits, rights, or
remedies. This Agreement may not be assigned or transferred by either Party, in
whole or in part, without the prior written consent of the other Party, which
consent shall not be unreasonably withheld.

          Section 15.20 Third-Party Beneficiaries. It is understood and agreed
that there shall be no third-party beneficiaries of this Agreement, and that the
provisions hereof do not impart enforceable rights, benefits, or remedies in
anyone who is not a Party or a successor or permitted assign of a Party hereto.

30

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date first set forth above.

 

 

 

 

ENTEK GRB LLC

 

 

 

 

By:

/s/ Russell Brimage

 

 

--------------------------------------------------------------------------------

 

Name: Russell Brimage

 

Title: President

 

 

 

 

NEW FRONTIER ENERGY, INC.

 

 

 

 

By:

/s/ Paul G. Laird

 

 

--------------------------------------------------------------------------------

 

Name: Paul G. Laird

 

Title: Chief Executive Officer

31

--------------------------------------------------------------------------------

